Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang) US 2010/0261466in view of Barefoot et al. (Barefoot) US 2013/0226872
In regard to claim 1, Chang disclose A cooperative control method for user equipment, applied to a host, wherein the host is interconnected to a first user equipment and a second user equipment through a network, the host runs a target application, (Fig. 6, [0053]-[0060]  a host 600 connected with clients 608 and 610 running a virtual whiteboard) and displays a graphical interface generated by the target application, and the first user equipment, the second user equipment, and the graphical interface displayed on the host have consistent content, (Fig. 6, [0053]-[0060] claim 5, display a virtual whiteboard on 602, 606 and 610, etc.) the method comprising:
receiving, by the host, first operation data collected by the first user equipment in a first time interval, wherein the first operation data is generated according to an operation performed by a user on the first user equipment; (Fig. 5-7 [0030][0043]-[0048][0061]-[0063] et al. receive input from a user of the mobile phone to write or erase on the virtual whiteboard in a predetermined amount of time)
processing, by the host, the first operation data, wherein the processing step comprises: ([0030]-[0033] [0043]-[0048] [0061]-[0063] the mode is selected and the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected)
entering a reverse control processing state, ([0030]-[0033][0043] activating a erasing mode by a user) and 
updating a currently displayed graphical interface of the target application according to the first operation data; (Fig. 5, [0030]-[0033] [0043]-[0052] [0061]-[0063] the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected, the markings on the virtual whiteboard are removed) 
and receiving second operation data collected by the second user equipment in a second time interval, wherein the second operation data is generated according to an operation performed by a user on the second user equipment; (Fig. 5-7 [0030][0041]-[0048][0053] [0061]-[0063] claim 5, et al. receive input from a user from a second mobile phone to edit on the virtual whiteboard after  a predetermined amount of time has elapsed)
But Chang fail to explicitly disclose “and discarding the second operation data when the host is in the reverse control processing state.”
Barefoot disclose and discarding the second operation data when the host is in the reverse control processing state. ([0017] [0021] [0031][0040][0057] reject the editing request from the second device when the first client device editing mode (which include deleting, reverting, cancelling, etc.) with has a lock) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barefoot’s file synchronization into Chang’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Barefoot’s using lock to synchronizing the user inputs from the different devices would help to provide more control mechanism for collaborating of multiple inputs into Chang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that synchronizing the user inputs from the different devices would help to provide more intuitive ways to collaborate and therefore improve the user experience using the system.

In regard to claim 2, Chang and Barefoot disclose The method according to claim 1, the rejection is incorporated herein.
Chang also disclose further comprising: entering, by the host, an idle state after the target application completes processing the first operation data. ([0030]-[0034] [0043]-[0048] activating an idle state, after the first user input is processed) 
In regard to claim 3, Chang and Barefoot disclose The method according to claim 2, the rejection is incorporated herein.
Chang also disclose further comprising: entering, by the host, the idle state after the host receives operation data representing that the user of the first user equipment stops the operation. ([0030]-[0034] [0043]-[0048] when the cursor retouches the pen icons of the tools tray, the idle mode is reactivated and the action means the user input stops previous operation and the operating mode is changed) 
In regard to claim 4, Chang and Barefoot disclose The method according to claim 1, the rejection is incorporated herein.
Chang also disclose further comprising: when the host is currently in the idle state, processing the second operation data, ([0030]-[0034] [0043]-[0048] [0061]-[0063]in the idle state, the user selecting the erasing mode and the movement is tracked and translated to the corresponding marks on the virtual board) and 
entering the reverse control processing state, wherein the processing comprises: updating the currently displayed graphical interface of the target application according to the second operation data; (Fig. 5, [0030]-[0033] [0043]-[0052] [0061]-[0063] the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected, the markings on the virtual whiteboard are removed) and after one of the target application completes processing the second operation data, or after the host receives operation data representing that the user of the second user equipment stops the operation, entering, by the host, the idle state.  ([0030]-[0034] [0043]-[0048] [0061]-[0063] at the end of the movement, the user reactivates the idle mode by the cursor retouches the pen icons of the tools tray, thereby entering the idle mode)
In regard to claim 6, Chang disclose A host, comprising: a processor, a non-transitory memory, a network interface, and a screen, wherein the host is connected to first user equipment and second user equipment by using the network interface, (Fig. 6, [0053]-[0060]  a host 600 connected with clients 608 and 610 running a virtual whiteboard through internet ) the processor reads and executes a target application stored in the non-transitory memory, and displays, by using the screen, a graphical interface generated by the target application, and the first user equipment, the second user equipment, and the graphical interface displayed on the host have consistent content; (Fig. 6, [0053]-[0060] claim 5, display a virtual whiteboard on 602, 606 and 610, etc.)
the network interface, in coordination with the processor, is configured to: receive first operation data collected by the first user equipment in a first time interval, wherein the first operation data is generated according to an operation performed by a user on the first user equipment; (Fig. 5-7 [0030][0043]-[0048][0061]-[0063] et al. receive input from a user of the mobile phone to write or erase on the virtual whiteboard in a predetermined amount of time)
the processor is configured to: set a status mark used to represent that the host is currently in a reverse control processing state, ([0030]-[0033][0043] activating a erasing mode by a user, a hand icon holding an eraser)
 and process the first operation data, wherein the processing comprises: ([0030]-[0033] [0043]-[0048] [0061]-[0063] the mode is selected and the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected)
updating a currently displayed graphical interface of the target application according to the first operation data; (Fig. 5, [0030]-[0033] [0043]-[0052] [0061]-[0063] the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected, the markings on the virtual whiteboard are removed) 
the network interface, in coordination with the processor, is further configured to: receive second operation data collected by the second user equipment in a second time interval, wherein the second operation data is generated according to an operation performed by a user on the second user equipment; (Fig. 5-7 [0030][0041]-[0048][0053] [0061]-[0063] claim 5, et al. receive input from a user from a second mobile phone to edit on the virtual whiteboard after  a predetermined amount of time has elapsed)
But Chang fail to explicitly disclose “and the processor is further configured to discard the second operation data when the host is currently in the reverse control processing state.”
Barefoot disclose and the processor is further configured to discard the second operation data when the host is currently in the reverse control processing state. ([0017] [0021] [0031][0040][0057] reject the editing request from the second device when the first client device editing mode (which include deleting, reverting, cancelling, etc.) with has a lock) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barefoot’s file synchronization into Chang’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Barefoot’s using lock to synchronizing the user inputs from the different devices would help to provide more control mechanism for collaborating of multiple inputs into Chang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that synchronizing the user inputs from the different devices would help to provide more intuitive ways to collaborate and therefore improve the user experience using the system.
In regard to claim 7, Chang and Barefoot disclose The host according to claim 6, the rejection is incorporated herein.
Chang disclose wherein the processor is further configured to: when completing processing the first operation data, set a status mark used to represent that the host is currently in an idle state.( [0030]-[0033] [0043]-[0044] retouch the eraser icon of the tools tray, the idle mode is reactivated after writing action of the first user, the cusor can be an empty hand)
In regard to claim 8, Chang and Barefoot disclose The host according to claim 6, the rejection is incorporated herein.
Chang disclose wherein the processor is further configured to: when the host is currently in the idle state, set the status mark used to represent that the host is currently in the reverse control processing state, ([0030]-[0034] [0043]-[0048] [0061]-[0063]in the idle state, the user selecting the erasing mode, the curser is a hand with eraser and the movement is tracked and translated to the corresponding marks on the virtual board)
and process the second operation data, wherein the processing comprises: updating the currently displayed graphical interface of the target application according to the second operation data; (Fig. 5, [0030]-[0033] [0043]-[0052] [0061]-[0063] the movement is tracked and translated to the corresponding marks on the virtual board based on the mode selected, the markings on the virtual whiteboard are removed) and one of when completing processing the second operation data, or after the network interface receives operation data representing that the user of the second user equipment stops the operation, set the status mark used to represent the host is currently in the idle state. ([0030]-[0034] [0043]-[0048] [0061]-[0063] at the end of the movement, the user reactivates the idle mode by the cursor retouches the pen icons of the tools tray, thereby entering the idle mode, the cursor is set to an empty hand)
Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang) US 2010/0261466in view of Barefoot et al. (Barefoot) US 2013/0226872 as applied to claim 1, further in view of Barker et. al. (hereinafter Barker) US 2015/0149540
In regard to claim 5, Chang and Barefoot disclose The method according to claim 1, the rejection is incorporated herein.
But Chang and Barefoot fail to explicitly disclose “wherein the first time interval is a timing period of a first sampling timer running on the first user equipment, the second time interval is a timing period of a second sampling timer running on the second user equipment, the first sampling timer starts after or when the user of the first user equipment starts the operation, and the second sampling timer starts after or when the user of the second user equipment starts the operation.”
Barker disclose wherein the first time interval is a timing period of a first sampling timer running on the first user equipment, (0086]-[0089] listen input from a client device to capture input event within time out period) the second time interval is a timing period of a second sampling timer running on the second user equipment, the first sampling timer starts after or when the user of the first user equipment starts the operation, and the second sampling timer starts after or when the user of the second user equipment starts the operation. ([0006][0082][0086]-[0089] the devices may has their own timer and has a time out period for user input, respectively, listen input from a client device to capture input event within time out period with preselected timer)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barker’s collaborating session into Barefoot and Chang’s invention as they are related to the same field endeavor of collaborating user inputs on the user interface. The motivation to combine these arts, as proposed above, at least because Barker’s input timer would help to provide more time control for collaborating of multiple inputs into Barefoot and Chang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that input timer would help to provide more intuitive ways to collaborate and sync. inputs and therefore improve the user experience using the system.






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20100306677 A1 	December 2, 2010 		Khalsa 
METHOD FOR ACTIVATING OBJECTS IN A MARK-UP LANGUAGE ENVIRONMENT
Khalsa disclose a double-click is enabled in a mark-up language environment for certain objects by capturing a first series of select and unselect actions associated with a multi-click enabled object, displaying a copy image of the multi-click enable object, and then allowing a second series of select and unselect actions to be applied to the copy image. The copy image is then deleted and the original image is left on the display. This aspect of the invention allows objects, displayed in a mark-up language environment, such as scroll buttons, increment buttons, or the like, to by-pass the double-click filter applied within such an environment… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143